            Case 1:18-cv-00800-LY Document 18 Filed 01/25/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

RICHARD MEYER,                              §
         Plaintiff                          §
                                            §
v.                                          §         Case No. 1:18-cv-00800-LY
                                            §
MARK WAID,                                  §
        Defendant                           §


                           AGREED MOTION FOR ENTRY OF
                      CONFIDENTIALITY AND PROTECTIVE ORDER

        Plaintiff Richard Meyer and Defendant Mark Waid file this Agreed Motion for Entry of

Confidentiality and Protective Order. The parties have conferred and agreed to the proposed

Confidentiality and Protective Order and respectfully request that the Court enter the Protective

Order attached to this motion.

                                            Respectfully submitted,

                                            REEVES & BRIGHTWELL LLP


                                            /s/ Ryan Pierce
                                            Beverly Reeves
                                            State Bar No. 16716500
                                            breeves@reevesbrightwell.com
                                            Ryan Pierce
                                            State Bar No. 24035413
                                            rpierce@reevesbrightwell.com
                                            221 W. 6th Street, Suite 1000
                                            Austin, TX 78701
                                            (512) 334-4500
                                            (512) 334-4492 (facsimile)




AGREED MOTION FOR ENTRY OF
CONFIDENTIALITY AND PROTECTIVE ORDER

                                                -1-
            Case 1:18-cv-00800-LY Document 18 Filed 01/25/19 Page 2 of 2



                                               Mark S. Zaid, Esq.
                                               D.C. Bar #440532 (admitted Pro Hac Vice)
                                               Mark@MarkZaid.com
                                               Mark S. Zaid, P.C.
                                               1250 Connecticut Ave., N.W., Suite 700
                                               Washington, D.C. 20036
                                               (202) 454-2809
                                               (202) 330-5610 (facsimile)

                                               ATTORNEYS FOR DEFENDANT


                                               FRITZ, BYRNE, HEAD & GILSTRAP, PLLC


                                               /s/ Dale L. Roberts
                                               Daniel H. Byrne
                                               State Bar No. 03565600
                                               dbyrne@fbhg.law
                                               Dale L. Roberts
                                               State Bar No. 24001123
                                               droberts@fbhg.law
                                               221 West Sixth Street, Suite 960
                                               Austin, TX 78701
                                               (512) 476-2020
                                               (512) 477-5267 (facsimile)

                                               ATTORNEYS FOR PLAINTIFF


                                       CERTIFICATE OF SERVICE

        I hereby certify that on January 25, 2019 the above and foregoing document was served
via the Court’s ECF system on the following counsel of record:

                                 Daniel H. Byrne
                                 Dale L. Roberts
                                 Fritz, Byrne, Head & Gilstrap, PLLC
                                 221 W. 6th St., Suite 960
                                 Austin, TX 78701
                                 dbyrne@fbhg.law
                                 droberts@fbhg.law


                                                       /s/ Ryan Pierce
                                                       Ryan Pierce
AGREED MOTION FOR ENTRY OF
CONFIDENTIALITY AND PROTECTIVE ORDER

                                                 -2-
